UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4593



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEVANDER MEADERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-373)


Submitted:   January 25, 2006              Decided:   January 31, 2006


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levander Meaders appeals his conviction and sentence for one

count each of stealing firearms from a federally licensed firearm

dealer, see 18 U.S.C.A. § 922(u) (West 2000); possession of stolen

firearms, see 18 U.S.C.A. § 922(j) (West 2000); and being a felon

in possession of a firearm, see 18 U.S.C.A. § 922(g)(1) (West

2000).   Finding no error, we affirm.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                         AFFIRMED




                                2